 


114 HRES 781 EH: Electing a Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
2d Session 
H. RES. 781 
In the House of Representatives, U. S.,

June 14, 2016
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives:  Committee on Science, Space, and Technology: Mr. Davidson.

 Committee on Small Business: Mr. Davidson.   Karen L. Haas,Clerk. 